Freedman, J.
The complaint states but one cause of action, and it is sufficiently definite and certain. If the defendant had complained of the prolixity and redundancy of the complaint, he might have met with better success. What he really sought to obtain was the particulars of certain allegations, and his remedy for that purpose was by motion for a bill of particulars.
The order should be affirmed, with ten dollars costs and disbursements.
McAdam, J., concurs.
Order affirmed, with ten dollars costs and disbursements.